DETAILED ACTION
Claims 1-13 are presented for examination.
Continuation of Application 16/303,827 now abandoned 8/18/2022.
This office action is in response to submission of application on 04-AUG-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A controller module for controlling in claim 1.
a programmable logic configured to execute in claim 1.
one sensor configured to obtain sensor information in claim 1.
controller is configured to provide in claim 1.
programmable logic is configured to check in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations: 
A controller module for controlling in claim 1.
a programmable logic configured to execute in claim 1.
one sensor configured to obtain sensor information in claim 1.
controller is configured to provide in claim 1.
programmable logic is configured to check in claim 1.
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the following limitations:

MPEP 2106.04(a)(2)(IIl) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

converting … the textual system description into a linear temporal logic (LTL) formula;
Converting the textual system description in a linear temporal logic is found in ¶[0064] of the specification. “The textual system description is automatically decomposed using a computer and software configured to decompose the textual system description into the keywords and the text passages linked by the keywords... Once the textual system description is decomposed in keywords (operators) and the functions definitions, an LTL formulae can be derived therefrom. This is also accomplished by a computer and appropriate software.” The text system description is the mental process by performing an evaluation of the text.

converting … the LTL formula into a first automaton;
Converting the LTL formula into a first automaton found in ¶[0066] in the specification. “A first automaton representing the textual description...” The textual description is an evaluation accomplished with pen and paper.

providing … a second automaton representing system dynamics of the vehicle; and
Providing a second automaton representing system dynamics is found in ¶[0066] in the specification. “... a second automaton representing the dynamics of the mechatronic system.” The representation of the dynamics is an evaluation accomplished with pen and paper.

generating … a testing automaton by combining the first and the second automaton.
Generating a test automaton by combining the first and the second automaton is found in ¶[0066] of the specification. “These two automata can be combined, e.g. by applying a “cross-product’... The result is another automaton (test automaton), which may be used for automatic testing when executed by the mechatronic system.” Determining the product of two automatons is an evaluation which can be completed by the use of pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amounts to insignificant extra-solution activity and implementing an abstract idea on a computer:

, using a computer,
, using the computer,
, using the computer,
, using the computer,
MPEP § 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

providing a textual system description that defines a desired behavior of a vehicle;
Providing is performing mere data gathering.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that computers employed in the most basic functions do not impose meaningful limits (Bancorp Services v. Sun Life).
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 2 recites “generating a hardware description language (HDL) model of the testing automaton; and implementing, using the computer, the testing automation in hardware” generating the HDL in hardware with a computer, which amount to “apply it” on a general purpose computer. MPEP § 2106.05(f)(2)

Claim 3 recites “decomposing the textual system description into keywords, which represent logic operators and modal temporal operators of a linear temporal logic (LTL), and text passages linked by the keywords” the decomposing of the textual system is an evaluation which can be completed using pen and paper and only furthers the abstract idea.
“generating, using the computer, software function definitions corresponding to the text passages linked by the keywords; and generating the LTL formula based on the software function definitions and the operators defined by the keywords” generating the functions is an evaluation which can be completed using pen and paper.

Claim 4 recites “providing a model representing the system dynamics of the vehicle;” providing a representing model amounts to an observation.
“discretizing the model to obtain a discrete model; and converting the discrete model into an automaton” discretizing the model can be completed with pen and paper by performing an observation, furthering the abstract idea of a mental process.

Claim 5 recites “wherein the textual system description is automatically enhanced to include redundancy” adding redundancy only furthers the abstract idea by further repeating the mental process.

Claim 6 recites “wherein the textual system description includes a set of traffic rules” defining the input as a set of traffic rules is only further the mere data gathering. MPEP 2106.05(g).

Claim 7 (Statutory Category – System)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the following limitations:

MPEP 2106.04(a)(2)(IIl) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

converting a textual system description that defines a desired behavior of the vehicle into a linear temporal logic (LTL) formula, 
Converting the textual system description in a linear temporal logic is found in ¶[0064] of the specification. “The textual system description is automatically decomposed using a computer and software configured to decompose the textual system description into the keywords and the text passages linked by the keywords... Once the textual system description is decomposed in keywords (operators) and the functions definitions, an LTL formulae can be derived therefrom. This is also accomplished by a computer and appropriate software.” The text system description is the mental process by performing an evaluation of the text.

converting the LTL formula into a first automaton, 
Converting the LTL formula into a first automaton found in ¶[0066] in the specification. “A first automaton representing the textual description...” The textual description is an evaluation accomplished with pen and paper.

providing a second automaton representing system dynamics of the vehicle, and Providing a second automaton representing system dynamics is found in ¶[0066] in the specification. “... a second automaton representing the dynamics of the mechatronic system.” The representation of the dynamics is an evaluation accomplished with pen and paper.

generating the testing automaton by combining the first and the second automaton; and
Generating a test automaton by combining the first and the second automaton is found in ¶[0066] of the specification. “These two automata can be combined, e.g. by applying a “cross-product’... The result is another automaton (test automaton), which may be used for automatic testing when executed by the mechatronic system.” Determining the product of two automatons is an evaluation which can be completed by the use of pen and paper.

whether the one or more set-points are compliant with desired behavior of the vehicle defined by the textual system description.
Determining if the set-points are compliant is an evaluation which can be reasonably completed in the mind by observation.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amounts to insignificant extra-solution activity and implementing an abstract idea on a computer:

a controller configured to execute a controller task to control the vehicle;
a programmable logic configured to execute a testing automaton designed by 
MPEP § 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

at least one sensor configured to obtain sensor information, wherein the controller is configured to provide one or more set-points representing the movement of the vehicle to the programmable logic, wherein the programmable logic is configured to check, based on the sensor information, 
Providing the sensor data based on set points is performing mere data gathering.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that computers employed in the most basic functions do not impose meaningful limits (Bancorp Services v. Sun Life).
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


Claim 8 recites “wherein the textual system description includes a set of traffic rules” defining the input as a set of traffic rules is only further the mere data gathering. MPEP 2106.05(g).

Claims 9-13 (Non-transitory computer readable medium) are rejected under substantially the same ground as Claims 1-6 (method), mutatis mutandis.
Additional generic computer components are rejected as follows:
MPEP § 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Johnson et al., “Analyzing and revising synthesized controllers for robots with sensing and actuation errors” (hereinafter ‘Johnson’) in view of
Wongpiromsarn et al., “Receding Horizon Temporal Logic Planning” (hereinafter ‘Wongpiromsarn’)

Regarding Claim 1: A method for computer-assisted system design, the method comprising: (Pg. 830 left col ¶4 Johnson teaches a computer “…Computation. For this paper, the authors used a Python implementation of the algorithms described in Sections 4 and 5, running on a Windows desktop PC. The computer has a 3.5 GHz, Intel Core i7 processor, with 16 GB of RAM…”)
Johnson teaches converting, using a computer, the textual system description into a linear temporal logic (LTL) formula; (Pg. 826 left col ¶3 Johnson teaches the linear temporal logic formula determined from describing the desired behavior, i.e. textual system “…The inputs to this algorithm are the probabilistic model of the system D and the LTL formula f describing the desired behavior of the robot…”)
Johnson teaches converting, using the computer, the LTL formula into a first automaton; (Pg. 818 right col ¶2 Johnson teaches the LTL formula is defined over, i.e. converting, a set of Boolean propositions, i.e. automaton “…LTL is a logical formalism that allows for the expression of linear-time temporal properties. An LTL formula f is defined over a set of Boolean propositions P…”)
Johnson teaches providing, using the computer, a second automaton representing system dynamics of the vehicle; and (Pg. 826 left col ¶3 Johnson teaches the configuration of the robot, i.e. system dynamics of the vehicle is determined from the Boolean formula, i.e. second automaton “…The output of Algorithm 4 is a Boolean formula cover the propositions in Y, which describes the best initial configuration of the robot, from the set of possible initial states…”)
Johnson teaches generating, using the computer, a testing automaton by combining the first and the second automaton. (Pg. 826 left col ¶5 Johnson teaches to adding, i.e. combining the robot initial state, i.e. second automaton, and constraints to satisfy the behavior, i.e. first automaton “…The formula c that is created by Algorithm 4 can be added to the set of specifications for the robot’s initial configuration us i to improve the overall behavior of the robot (with respect to the input formula f), by restricting the initial state of the robot to the single configuration that has the highest probability of satisfying f…”)

Johnson does not appear to explicitly disclose
providing a textual system description that defines a desired behavior of a vehicle;

However, Wongpiromsarn teaches providing a textual system description that defines a desired behavior of a vehicle; (Pg. 2827 right col last ¶ - pg. 2828 left col ¶1 Wongpiromsarn teaches the desired behavior of a vehicle input in textual system description, such as vehicle stays right and can only proceed when intersection is clear “…Desired Behavior: Following the terminology and notations used in Section III, the desired behavior in (2) includes the following properties. (P1) Each of the two cells marked by star needs to be visited infinitely often. (P2) No collision is allowed, i.e., the vehicle cannot occupy the same cell as an obstacle. (P3) The vehicle stays in the right lane unless there is an obstacle blocking the lane. (P4) The vehicle can only proceed through an intersection when the intersection is clear…”)
Johnson and Wongpiromsarn are analogous art because they are from the same field of endeavor, controller/vehicle planning and verification using LTL.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the providing a textual system description that defines a desired behavior of a vehicle as disclosed by Johnson by converting, using a computer, the textual system description into a linear temporal logic (LTL) formula as disclosed by Wongpiromsarn.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain the desired system-level temporal properties when testing an autonomous vehicle as discussed in the abstract of Wongpiromsarn “…The goal generator reduces the trajectory generation problem into a sequence of smaller problems of short horizon while preserving the desired system-level temporal properties. Subsequently, in each iteration, the trajectory planner solves the corresponding short-horizon problem with the currently observed state as the initial state and generates a feasible trajectory to be implemented by the continuous controller. Based on the simulation property, we show that the composition of the goal generator, trajectory planner and continuous controller and the corresponding receding horizon framework guarantee the correctness of the system with respect to its specification regardless of the environment in which the system operates. In addition, we present a response mechanism to handle failures that may occur due to a mismatch between the actual system and its model. The effectiveness of the proposed technique is demonstrated through an example of an autonomous vehicle navigating an urban environment…”

Regarding Claim 3: Johnson and Wongpiromsarn teach The method of claim 1, wherein converting the textual system description into the LTL formula comprises:
Wongpiromsarn teach decomposing the textual system description into keywords, which represent logic operators and modal temporal operators of a linear temporal logic (LTL), and text passages linked by the keywords; (Pg. 2819 left col ¶7 Wongpiromsarn teach the LTL is build from logic and modal operators from the specification language, i.e. keywords “…LTL is a powerful specification language for unambiguously and concisely expressing a wide range of properties of systems [5]–[7]. It is built up from (a) a set of atomic propositions, (b) the logic connectives: negation , disjunction , conjunction and material implication , and (c) the temporal modal operators: next , always , eventually and until. An LTL formula is defined inductively as follows: 1) any atomic proposition is an LTL formula; and 2) given LTL formulas and , , , and are also LTL formulas. Other operators can be defined as follows: ,, , and . A propositional formula is one that does not include temporal operators. Given a set of LTL formulas, their Boolean combination is an LTL formula formed by joining with logic connectives…”)
Wongpiromsarn teach generating, using the computer, software function definitions corresponding to the text passages linked by the keywords; and (Pg. 2819 right col ¶5 Wongpiromsarn teaches the position of the obstacles, i.e. text passages are provided to the robot to navigate, i.e. software function “…Take, for example, a scenario where a robot needs to navigate an environment populated with (potentially dynamic) obstacles and explore certain areas of interest. typically includes the state (e.g., position and velocity) of the robot while typically includes the positions of obstacles (which are generally not known a priori and may change over time). The evolution of the controlled state (i.e., the state of the robot) is governed by its equations of motion…”)
Wongpiromsarn teach generating the LTL formula based on the software function definitions and the operators defined by the keywords. (Pg. 2819 right col ¶6 Wongpiromsarn teach the formula of the definitions and the operators based on the environment and desired behavior, i.e. keywords “…System Specification: We assume that the specification is of the form 
    PNG
    media_image1.png
    39
    320
    media_image1.png
    Greyscale
 where specifies system’s initial conditions, describes the knowledge about the allowable environment behavior and the desired behavior of the systems in encoded in…”)

Regarding Claim 4: Johnson and Wongpiromsarn teach The method of claim 1, wherein providing the second automaton representing the system dynamics comprises:
Johnson teaches providing a model representing the system dynamics of the vehicle; (Pg. 829 left col ¶3 Johnson teaches a formula, i.e. model of the robot, i.e. vehicle behavior, i.e. dynamics “…To find safety revisions for the controller specification, the specified undesirable behavior was given by the formula 
    PNG
    media_image2.png
    40
    274
    media_image2.png
    Greyscale
 , describing the situation in which the robot enters the same region as the adversary…”)
Johnson teaches discretizing the model to obtain a discrete model; and (Pg. 828 left col last ¶ Johnson teaches the discrete transitions of the robot model “…Figure 4 shows the resulting probability that the robot will avoid the region with the adversary, over a time bound of 25 discrete transitions. The probability that the robot correctly sensed the location of the adversary and the probability that the robot moved to its intended next region were each independently varied between 0 and 1, and in each case the other probability was held constant at the nominal probability of 0.9. The model was analyzed to find the probability that the robot satisfied the LTL formula…”)
Johnson teaches converting the discrete model into an automaton. (Pg. 828 right col ¶2 Johnson teaches the robot is directed by the automaton “…When analyzed over a range of values for the probability that the robot correctly moves when directed to do so by the automaton, the resulting probabilities show that when the robot can never move correctly it will always avoid the adversary. This can be attributed to the fact that the robot will be completely unable to move and will simply remain in region G1 where it cannot encounter the adversary, but it will be unable to satisfy its goals…”)

Regarding Claim 5: Johnson and Wongpiromsarn teach The method of claim 1, 
Johnson teaches wherein the textual system description is automatically enhanced to include redundancy. (Pg. 827 right col last ¶ Johnson teaches to repeatedly visit, i.e. redundancy “…The first formula specifies that the adversary can only transition between adjacent regions, while the second formula requires that the robot avoid being in the same region as the adversary. The final equation specifies the goals for the robot: repeatedly visiting regions G1, G2, and G3…”)

Regarding Claim 6: Johnson and Wongpiromsarn teach The method of claim 1, 
Wongpiromsarn teach wherein the textual system description includes a set of traffic rules. (Pg. 2817 right col ¶2 Wongpiromsarn teaches incorporating traffic rules “…Finally, Traffic Planner, implemented as a set of finite state machines, determines how the vehicle should navigate this route incorporating the traffic rules…”)

Regarding Claim 7: A controller module for controlling a vehicle, the controller module comprising:
Johnson teaches a programmable logic configured to execute a testing automaton designed by (Pg. 830 left col ¶4 Johnson teaches a computer, i.e. programmable logic “…Computation. For this paper, the authors used a Python implementation of the algorithms described in Sections 4 and 5, running on a Windows desktop PC. The computer has a 3.5 GHz, Intel Core i7 processor, with 16 GB of RAM…”)
Johnson teaches converting a textual system description that defines a desired behavior of the vehicle into a linear temporal logic (LTL) formula, (Pg. 826 left col ¶3 Johnson teaches the linear temporal logic formula determined from describing the desired behavior, i.e. textual system “…The inputs to this algorithm are the probabilistic model of the system D and the LTL formula f describing the desired behavior of the robot…”)
Johnson teaches converting the LTL formula into a first automaton, (Pg. 818 right col ¶2 Johnson teaches the LTL formula is defined over, i.e. converting, a set of Boolean propositions, i.e. automaton “…LTL is a logical formalism that allows for the expression of linear-time temporal properties. An LTL formula f is defined over a set of Boolean propositions P…”)
Johnson teaches providing a second automaton representing system dynamics of the vehicle, and (Pg. 826 left col ¶3 Johnson teaches the configuration of the robot, i.e. system dynamics of the vehicle is determined from the Boolean formula, i.e. second automaton “…The output of Algorithm 4 is a Boolean formula cover the propositions in Y, which describes the best initial configuration of the robot, from the set of possible initial states…”)
Johnson teaches generating the testing automaton by combining the first and the second automaton; and (Pg. 826 left col ¶5 Johnson teaches to adding, i.e. combining the robot initial state, i.e. second automaton, and constraints to satisfy the behavior, i.e. first automaton “…The formula c that is created by Algorithm 4 can be added to the set of specifications for the robot’s initial configuration us i to improve the overall behavior of the robot (with respect to the input formula f), by restricting the initial state of the robot to the single configuration that has the highest probability of satisfying f…”)
Johnson teaches at least one sensor configured to obtain sensor information, … wherein the programmable logic is configured to check, based on the sensor information, (Pg. 826 left col ¶5 Johnson teaches the sensors for determine error, i.e. logic is configured to check “…The work presented in this paper considers correct-by-construction controllers such that, when the robot’s sensors and actuators operate without error, the controller is guaranteed to satisfy all of its underlying specifications. This paper investigates the affects of errors in sensing and actuation on the behavior of the robot, and the revision of the controller to improve the behavior of the robot under those erroneous conditions. To include these effects, the behavior of the environment, sensors, and actuation of the robot are all defined probabilistically…”)

Johnson does not appear to explicitly disclose
a controller configured to execute a controller task to control the vehicle; 
wherein the controller is configured to provide one or more set-points representing the movement of the vehicle to the programmable logic, 
whether the one or more set-points are compliant with desired behavior of the vehicle defined by the textual system description.

However, Wongpiromsarn teaches a controller configured to execute a controller task to control the vehicle; (Pg. 2817 right col ¶1 Wongpiromsarn teaches a controller to interpret the high-level logic, i.e. controller take to control “…Hence, the high-level logic that governs the behavior of the vehicles needs to be properly integrated with the low-level controller that regulates the physical hardware…”)
Wongpiromsarn teaches wherein the controller is configured to provide one or more set-points representing the movement of the vehicle to the programmable logic, (Pg. 2823 left col ¶4 Wongpiromsarn teaches the robot moves, i.e. movement of vehicle is short segments recomputed in the plan, i.e. set-points “…Under certain conditions, it may be sufficient to only plan out an execution for only a short segment ahead and implement it in a receding horizon fashion, i.e., re-compute the plan as the robot moves, starting from the currently observed state (rather than from all initial conditions satisfying as the original specification (2) suggests). In this section, we present a sufficient condition and a receding horizon strategy that allows the synthesis to be performed on a smaller domain; thus, substantially reduces the number of states (or nodes) of the automaton while still ensuring the system correctness with respect to the LTL specification…”)
Wongpiromsarn teaches whether the one or more set-points are compliant with desired behavior of the vehicle defined by the textual system description. (Pg. 2827 left col ¶2 Wongpiromsarn teaches the trajectory planner, traffic planner, path planner, and goal generator to determine if the desired behavior is satisfied in the trajectory, i.e. set-points are compliant “…The resulting system is depicted in Fig. 4. Observe how this design corresponds to the planner-controller subsystem in Fig. 1 with the continuous controller having similar functionality as Path Follower, the trajectory planner having similar functionality as the composition of Traffic Planner and Path Planner, the goal generator having similar functionality as Mission Planner, and each of the sets being an entire road. Note that since the system is guaranteed to satisfy the specification in (6), the desired behavior [i.e., the guarantee part of (6)] is ensured only when the environment and the initial condition respect their assumptions. To moderate the sensitivity to violation of these assumptions, the trajectory planner may send a response to the goal generator, indicating the failure of executing the last received sequence of goals as a consequence of assumption violation…”)
Johnson and Wongpiromsarn are analogous art because they are from the same field of endeavor, controller/vehicle planning and verification using LTL.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the converting a textual system description that defines a desired behavior of the vehicle into a linear temporal logic (LTL) formula as disclosed by Johnson by a controller configured to execute a controller task to control the vehicle and wherein the controller is configured to provide one or more set-points representing the movement of the vehicle to the programmable logic, whether the one or more set-points are compliant with desired behavior of the vehicle defined by the textual system description as disclosed by Wongpiromsarn.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain the desired system-level temporal properties when testing an autonomous vehicle as discussed in the abstract of Wongpiromsarn “…The goal generator reduces the trajectory generation problem into a sequence of smaller problems of short horizon while preserving the desired system-level temporal properties. Subsequently, in each iteration, the trajectory planner solves the corresponding short-horizon problem with the currently observed state as the initial state and generates a feasible trajectory to be implemented by the continuous controller. Based on the simulation property, we show that the composition of the goal generator, trajectory planner and continuous controller and the corresponding receding horizon framework guarantee the correctness of the system with respect to its specification regardless of the environment in which the system operates. In addition, we present a response mechanism to handle failures that may occur due to a mismatch between the actual system and its model. The effectiveness of the proposed technique is demonstrated through an example of an autonomous vehicle navigating an urban environment…”

Regarding Claim 8: Johnson and Wongpiromsarn teach The controller module of claim 7, Wongpiromsarn teaches wherein the textual system description includes a set of traffic rules. (Pg. 2817 right col ¶2 Wongpiromsarn teaches incorporating traffic rules “…Finally, Traffic Planner, implemented as a set of finite state machines, determines how the vehicle should navigate this route incorporating the traffic rules…”)


Claims 9 and 11-13 (Non-transitory computer readable medium) are rejected under substantially the same ground as Claims 1 and 3-6 (method), mutatis mutandis.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Johnson et al., “Analyzing and revising synthesized controllers for robots with sensing and actuation errors” (hereinafter ‘Johnson’) in view of
Wongpiromsarn et al., “Receding Horizon Temporal Logic Planning” (hereinafter ‘Wongpiromsarn’) further in view of
Armoni et al., U.S. Patent Application Publication 20140372967 A1 (hereinafter ‘Armoni’).

Regarding Claim 2: Johnson and Wongpiromsarn teach The method of claim 1, further comprising:
Wongpiromsarn teach implementing, using the computer, the testing automation in hardware. (Pg. 2818 left col ¶4 Wongpiromsarn teach the system for determining hardware faults, i.e. testing “…In particular, we consider discrete-time linear time-invariant system and use linear temporal logic [5]–[7] as the specification language. Environment refers to the factors over which the system has no control such as obstacles, weather condition, software and hardware faults and failures, etc. We assume that the system respects its model and ensure that an execution described by the model, rather than the actual execution of the system, satisfies the specification…”)

Johnson and Wongpiromsarn does not appear to explicitly disclose
generating a hardware description language (HDL) model of the testing automaton; and

However, Armoni teaches generating a hardware description language (HDL) model of the testing automaton; and ([0043] Armoni teaches the HDL for verification, i.e. testing with temporal logic “…However, FIG. 3 illustrates a flowchart for verifying a hardware design against a temporal property defined using local variables. The system reads or otherwise accesses 310 a description of a hardware design D, which is to be formally verified. The design D can be specified in a hardware description language (HDL) such as VHDL or Verilog. The system also reads or otherwise accesses 320 a temporal property P defined using a local variable. A temporal property is a property that is defined using temporal logic…”)

Johnson, Wongpiromsarn, and Armoni are analogous art because they are from the same field of endeavor, controller/vehicle planning and verification using LTL.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the implementing, using the computer, the testing automation in hardware as disclosed by Johnson and Wongpiromsarn by generating a hardware description language (HDL) model of the testing automaton as disclosed by Armoni.
One of ordinary skill in the art would have been motivated to make this modification in order to perform the verification of the temporal properties as discussed in ¶[0007] by Armoni “…The present invention is based on the recognition that the verification complexity of a certain subset of temporal properties defined using local variables has complexity PSPACE or less. A subset with this characteristic, referred to generically as a practical subset, is therefore feasible to formally verify. Temporal properties are analyzed to determine whether they are a member of a practical subset. Members of a practical subset can then be feasibly formally verified…”

Claims 10 (Non-transitory computer readable medium) is rejected under substantially the same ground as Claims 2, mutatis mutandis.

Conclusion
Claims 1-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E JOHANSEN/           Examiner, Art Unit 2146